Justice TODD,
concurring in support of vacation and remand.
I join Parts I and II.A of the Opinion of the Court. In particular, I agree Appellant Sinor Manufacturing waived its argument relating to the viability of the product line exception in Pennsylvania. However, having found that the question regarding the exception’s existence was waived, I would stop there, and therefore do not join Part II.B of the Opinion.
I also respectfully do not join Part III, which would reverse the judgments entered in favor of Appellees for emotional distress. With respect to the physical injury issue, I join the Opinion in Support of Vacation and Remand authored by Justice Baer.